DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues cited references do not disclose “a squib firing sequence analyzer to adapt a firing sequence during execution of the firing sequence, wherein adapting the firing sequence includes changing an order in which ones of squibs in the firing sequence are ignited.” 
For the firing sequence analyzer Boucher is looked to as detailed in the rejection of claim 1: Fig. 5 ref. 54, a control, which adapts the firing of explosive charges based on time and environmental factors. Smith is looked to for adapting the firing sequence includes changing an order in which ones of the squibs in the firing sequence are 
Applicants arguments have been considered along with consultation with primary examiner. In the remarks: “the squib initiation sequencer of Smith does not change an order in which ones of the squibs are ignited in the firing sequence during execution of the firing sequence, as set forth in claim 1. In other words, selecting a pre-programmed squib initiation sequence to define an order of firing squibs is completely distinct from changing an order of squibs within a firing sequence during execution of the firing sequence, as set forth in claim 1.” As discussed in consultation, changing an order of the firing sequence is equivalent to changing out a pre-programmed sequence, as the per-programmed sequence provides a change in the order of firing. The limitation recites “adapting the firing sequence includes changing an order in which ones of squibs in the firing sequence are ignited.” Is a firing sequence the same as a pre-determined sequence? And by changing the pre-determined sequence, the order of firing is changed? Also, Applicant recites the phrase “during execution of the firing sequence” which is not in the claim.   
Applicants arguments for independent claims 8 and 15 recites the prior art does not disclose the claimed limitations and are responded to similarly as above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 25, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood. 
Claim 24 recites “wherein changing an order in which ones of the squibs in the firing sequence”. Claim 1 to which claim 24 depends also recites “an order in which one of the squibs...” Is the “order” here the same as in claim 1? 
Claims 25, 26 recite a similar limitation as above and are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 2, 3, 8, 9, 11-15, 17-22, 24, 25 rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (9250051) in view of Rizos (4347023) in view of Judd et al (20150372374) in view of Boucher et al (7278658).
In regards to claim 1 and method claim 8, Smith discloses a satellite (C3:50) comprising:
a solar array (C3:33 “solar panel deployment’):
a processor to enable ignition of squibs of a squib array based on the satellite exiting the launch vehicle (C3:66 “The logic module 402 may be implemented using an application-specific integrated circuit ("ASIC")”);
a squib controller to control the ignition of the squibs based on a firing sequence of the squibs (Fig. 3 ref. 102 “squib initiation sequencer’), the squib controller to autonomously deploy the solar array (C3:65 “the squib initiation sequencer 102 applies a current or sends an electrical signal supplied from a battery 110 or other power supply to the squibs in the release mechanisms 108 in a pre- programmed sequence in order to fire the explosive charge”).
While Smith discloses use of the squibs in a spacecraft comprising a satellite and using the squib controller to autonomously deploy solar array/panels as detailed above, Smith does not expressly disclose; a satellite comprising a solar array, a squib mechanism to deploy the solar array.
Rizos teaches the ignition of an array of squibs (“FIG. 1, a hold-down system or device 10” ref. 10, C3:60 “provide the displacement of the locking bolt by an explosive charge’, Fig. 2 array of ref. 10.1-10.6) to deploy a solar panel of a spacecraft/satellite (C1:5 “a system for holding support elements on a body which elements can be folded or swung out from the body, such as where the elements carry solar generators on a space vehicle”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Rizos by using the system of Smith to control sequential ignition of squibs to deploy a satellite panel in order to ensure the panel unfolds in the correct sequence that allows all part to maximum extension.
Smith does not expressly disclose as taught by Judd: a sensor to detect that the satellite has exited a launch vehicle (Judd teaches to device to determine when a payload has exited from a launch vehicle, [0087] “the space vehicle is released from a dispenser or other vehicle or container’, [0090] “A separation switch 1960 indicates that the space vehicle has been released from its dispenser or other deployment vehicle’)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Judd by providing a sensor to detect that the satellite has exited a launch vehicle in order to indicate to remote users the solar panels have deployed.
Smith as combined dose not expressly disclose as taught by Boucher: a squib firing sequence analyzer to adapt the firing sequence during execution of the firing sequence (Boucher teaches an analyzer, Fig. 5 ref. 54, control, which adapts the firing of explosive charges based on time and environmental factors, C13:30 “the ordnance firing system (i.e., the firing control system and/or one or more intelligent initiators) may respond to a temporal characteristic or profile of a sensor signal and thus to a temporal characteristic of the internal or external condition associated with that sensor’, C13:21 “If a firing signal is received from firing control system 12 but the requisite signal is not received from the sensor 22a, initiator 22 may optionally be programmed to postpone firing despite the firing signal from firing control system 12”, accordingly the firing of the squibs is adapted/changed in response to internal or external conditions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Boucher by providing an analyzer to adapt the firing sequence during execution of the firing sequence in order to only initiate firing when the proper timing and environmental factors are considered to prevent damage during opening of the panels.
Smith as combined further discloses: wherein adapting the firing sequence includes changing an order in which ones of the squibs in the firing sequence are ignited (Smith claim 6 “an order of firing the first squib and the second squib is determined based upon a pre-programmed squib initiation sequence”).

In regards to claim 2, Smith as combined discloses the satellite as defined in claim 1, wherein the squib firing sequence analyzer (Boucher ref. 54, firing control system) is to adapt the firing sequence during execution of the firing sequence based on at least one of ignited squibs, squib failures, and a next squib to be ignited in the firing sequence (Smith abstract “The squib initiation sequencer is further configured to detect when the initiation of each squib in the sequence is complete, and immediately move to the next sequential step”).

In regards to claim 3, Smith as combined discloses the satellite as defined in claim 1, wherein the sensor is a first sensor (Judd [0090]), but does not expressly disclose as taught by Judd: and further including a second sensor to detect a folding condition of the solar array (Judd teaches a device to detect a folded condition of a solar panel, [0096] “The solar panels may also contain a deployment switch that indicates to the satellite that the panels deployed correctly’).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Judd by providing the means to detect a folding condition of the solar array in order to indicate that the solar panel has fully deployed.
Smith as combined further discloses: the squib firing sequence analyzer (Boucher ref. 54) to adapt the firing sequence based on the folding condition (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

Independent clam 8 is of similar scope and rejected as independent claim 1 which recites the claimed structure and is capable of performing the claimed method limitations.

Claim 9 is of similar scope and rejected as claim 2 which recites the claimed structure and is capable of performing the claimed method limitations.

Claim 11 is of similar scope and rejected as claim 3 which recites the claimed structure and is capable of performing the claimed method limitations.

In regards to claim 12, Smith as combined discloses the method as defined in claim 11, wherein the firing sequence is varied based on the folding condition of the solar array (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

In regards to claim 13, Smith as combined disclose the method as defined in claim 8, wherein varying the firing sequence includes at least one of re-ordering an ignition sequence of the squibs (Smith “the squib initiation sequencer 102 may dynamically select a squib initiation sequence from among a number of pre- programmed squib initiation sequences stored in the memory of the sequencer depending on commands received in the initiation signal 410 from the guidance computer 304”) or removing at least one squib from the firing sequence.

In regard to claim 14, Smith as combined discloses the method as defined in claim 8, further including adjusting an orientation of the satellite based on star tracking information prior to igniting the squibs (Judd [0086] “A -Z sun angle sensor 1708 provides information about the position of the sun relative to the space vehicle’, [0054] “When power is low, or more efficient charging is otherwise desired, cubesat 200 may be positioned such that solar panels 230 face the sun’).

Independent clam 15 is of similar scope and rejected as independent claim 1 which recites the claimed structure and is capable of performing the claimed limitations.

Claim 16 is of similar scope and rejected as claim 2 which recites the claimed structure and is capable of performing the claimed limitations.

Claim 17 is of similar scope and rejected as claim 5 which recites the claimed structure and is capable of performing the claimed limitations.

Claim 18 is of similar scope and rejected as claim 3 which recites the claimed structure and is capable of performing the claimed limitations.

In regards to claim 19, Smith as combined discloses the tangible machine readable medium as defined in claim 15, wherein the instructions cause the processor to adjust an orientation of the satellite based on star tracking information (Judd [0054] “When power is low, or more efficient charging is otherwise desired, cubesat 200 may be positioned such that solar panels 230 face the sun’).

In regards to claim 20, Smith as combined discloses the tangible machine readable medium as defined in claim 19, wherein the instructions cause the processor to adapt firing sequence during the execution of the firing sequence by at least one of re-ordering the firing sequence or eliminating at least one squib from the firing sequence (Smith “the squib initiation sequencer 102 may dynamically select a squib initiation sequence from among a number of pre-programmed squib initiation sequences stored in the memory of the sequencer depending on commands received in the initiation signal 410 from the guidance computer 304”).

In regards to claim 21, Smith as combined discloses the apparatus as defined in claim 3, wherein the second sensor is to detect a folding condition of the solar array based on imaging of the solar array (Judd teaches a device to detect a folded condition of a solar panel, [0096] “The solar panels may also contain a deployment switch that indicates to the satellite that the panels deployed correctly”).

In regards to claim 22, Smith as combined discloses the apparatus as defined in claim 3, wherein the second sensor is to detect a folding condition of the solar array based on a dynamic state of the solar array (Judd teaches a device to detect a folded condition of a solar panel, [0096] “The solar panels may also contain a deployment switch that indicates to the satellite that the panels deployed correctly”, a dynamic state of the panels as they are deployed).

In regards to claim 24, Smith as combined discloses the satellite as defined in claim 1, wherein changing an order in which ones of the squibs in the firing sequence are ignited includes changing a first squib from firing after a second squib to firing the first squib before the second squib (Smith as combined discloses the claimed structure and is capable of performing the claimed limitation MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).

In regards to claim 25, Smith as combined discloses the satellite as defined in claim 24, wherein changing an order in which ones of the squibs in the firing sequence further includes removing a third squib from the firing sequence (Smith as combined discloses the claimed structure and is capable of performing the claimed limitation MPEP 2112.01)

Claim 4, 5, 6, 7, 10 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Rizos, Judd, Boucher as applied to claim 1, 8 above, and further in view of Wang et al (200401 13020).
In regards to claim 4, Smith as combined discloses the satellite as defined in claim 1, wherein the sensor is a first sensor (Judd detailed above), but does not expressly disclose as taught by Wang: and further including a second sensor to detect relative positions of landmarks external to the satellite (Wang teaches a sensor which detects a position/orientation of a landmark, ref. 218).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor to detect relative positions of landmarks external to the satellite in order to orient the solar panels or satellite towards for optimum solar exposure.

In regards to claim 5, Smith as combined discloses the satellite as defined in claim 4, wherein the processor is to determine an orientation of the satellite based on the relative positions of the landmarks, and wherein the squib controller is to vary the firing sequence based on the orientation of the satellite during execution of the firing sequence (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

In regards to claim 6, Smith as combined discloses the satellite as defined in claim 4, but does not expressly disclose: wherein the second sensor is enabled after the first sensor indicates that the satellite has exited the launch vehicle.
Judd teaches powering systems after deployment of satellite ([(0093] FIG. 22 is a flowchart 2200 illustrating a process for deploying a space vehicle, according to an embodiment of the present invention. The process begins with releasing the space vehicle from a dispenser at 2210. Once released, a separator switch of the space vehicle is tripped and electronics power on at 2220. This may also start a timer for deployment of the antennas and solar panels) accordingly sensor enabled a time after release.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor is enabled after the first sensor indicates that the satellite has exited the launch vehicle in order to conserve power.

In regards to claim 7, Smith as combined discloses the satellite as defined in claim 4, wherein the landmarks include a star pattern (Wang ref. 218 star sensors).

In regards to claim 10, Smith discloses the method as defined in claim 8, wherein the sensor is a first sensor (Judd detailed above), but does not expressly disclose as taught by Wang: and further including detecting, via a second sensor, an orientation or dynamic state of the satellite during execution of the firing sequence, and wherein the firing sequence is varied based on the orientation or the dynamic state of the satellite during execution of the firing sequence (Wang teaches a further sensor which detects a position/orientation of a landmark, ref. 218, capable of detection during execution of a firing sequence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor to detect relative positions of landmarks external to the satellite, an orientation or dynamic state of the satellite during execution of the firing sequence, and wherein the firing sequence is varied based on the orientation or the dynamic state of the satellite during execution of the firing sequence in order to orient the solar panels or satellite towards for optimum solar exposure.

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642